—In a proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Kings County (Hepner, J.), dated June 27, 1996, which, following a hearing, extended the placement of the subject children with the Commissioner of Social Services for a period of one year, effective June 30, 1996.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
*524The mother does not challenge the original determination of neglect. Her appeal is directed only at the now-expired June 1996 determination extending placement. The mother’s appeal is academic as the period of placement has expired (see, Matter of Latonia J., 249 AD2d 546; Matter of Carlos S., 243 AD2d 569; Matter of Jamie EE., 232 AD2d 761; Matter of Ricardo R., 220 AD2d 431; Matter of Greg W., 213 AD2d 414; Matter of Antoine V. B., 204 AD2d 559, 560). Rosenblatt, J. P., O’Brien, Krausman and Goldstein, JJ., concur.